Citation Nr: 0416464	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  98-16 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility of the veteran's child to Dependent's 
Educational Assistance under 38 U.S.C.A. Chapter 35.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from May 1966 to April 1968.  
He died in August 1996.  The appellant is the custodian of 
his minor child.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1998 by the 
Department of Veterans Affairs (VA), Little Rock, Arkansas, 
Regional Office (RO).  The decision denied service connection 
for the cause of the veteran's death and denied eligibility 
for Dependent's Educational Assistance.

A video-conference hearing was held before the undersigned 
Veterans Law Judge in July 2000.  The Board remanded the case 
for additional development in December 2000.  The requested 
development has since been completed, and the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  During his lifetime, the veteran did not establish 
service connection for any disability.

3.  The veteran died on August [redacted], 1996, as a result of 
cardiopulmonary arrest due to hepatic encephalopathy caused 
by alcohol dependency.  

4.  A cardiopulmonary disorder and/or hepatic encephalopathy 
were not present during service or manifested within one year 
after service.

5.  The veteran did not have post-traumatic stress disorder.

6.  There is no competent evidence linking the veteran's 
death to any in-service symptomatology or pathology that can 
be disassociated from alcohol abuse.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312 
(2003).

2.  The appellant is not eligible for educational assistance 
benefits.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 
3.807 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate her claims.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs) and 
letters sent to the appellant informed her of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The communications, 
such as a letter from the RO dated in October 2003, provided 
the appellant with an explanation of what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on her behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The basic elements for 
establishing service connection for the cause of death have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that the Pelegrini decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the appellant appeals a decision of 
March 1998.  Only after that rating action was promulgated 
did the AOJ provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in her possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the most recent transfer of 
the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, the claimant has 
been provided with an opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The evidence of record includes the veteran's service medical 
records, his available post service treatment records, and 
his death certificate.  The appellant has had two hearings.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  She 
asserts that the alcohol dependency which caused the 
veteran's death was secondary to post-traumatic stress 
disorder which he had incurred in Vietnam.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder such as cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs. 
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d). VA's 
General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse 
of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990. See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.  

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
rehearing en banc denied, 268 F.3d 1340 (2001), the 
Federal Circuit found that 38 U.S.C. § 1110 permits a 
veteran to receive compensation for an alcohol-abuse or 
drug-abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  
According to the Federal Circuit, section 1110 precludes 
compensation only in two situations:  1) for primary 
alcohol abuse disabilities; and 2) for secondary 
disabilities (such as cirrhosis of the liver) that 
result from primary alcohol abuse.  The Federal Circuit 
defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and 
willful drinking to excess.

With the above criteria in mind, the relevant facts will 
be summarized.  During his lifetime, the veteran did not 
establish service connection for any disability.  His 
death certificate shows that the veteran died on August 
[redacted], 1996, as a result of cardiopulmonary arrest due to 
hepatic encephalopathy caused by alcohol dependency.  
The death certificate contains no indication that the 
cause of death was related to service.  

The veteran's service medical records do not contain any 
mention of cardiopulmonary disease or hepatic encephalopathy.  
The Board has noted that the veteran's service medical 
records contain references to complaints of tachycardia in 
June 1967.  However, the symptoms were found to be 
attributable to ingestion of alcohol and possible drug 
ingestion.  A cardiovascular disorder was not diagnosed.  
Thus, the records from during the veteran's period of service 
do not provide any support for the claim for service 
connection for the cause of his death.  On the contrary, the 
records weigh against the claim as they show that he had no 
illnesses at that time.  To the extent that the service 
medical records suggest that alcohol dependence had its onset 
during service, the Board notes that compensation based on 
primary alcohol abuse disabilities and for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse is precluded by law.  There is 
also no evidence that the disorders listed on the death 
certificate were manifested within one year after separation 
from service.  The earliest post service record pertaining to 
the causes of death is from many years after separation from 
service.  Thus, a cardiopulmonary disorder and hepatic 
encephalopathy were not present during service or manifested 
within one year after service.  

The Board has considered testimony given by the appellant in 
which she expressed her belief that the causes of the 
veteran's death were related to his period of service.  
However, such lay statements as to medical causation, absent 
any independent supporting clinical evidence from a physician 
or other medical professional, are not probative." Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  There is no 
competent supporting evidence in this case. 

With regard to the contentions linking the veteran's alcohol 
abuse to a psychiatric disorder incurred in service, service 
connection is not in effect for any psychiatric disorders, 
much less post-traumatic stress disorder.  There is otherwise 
no competent evidence that the veteran's substance abuse is 
the result of a psychiatric disorder incurred as a result of 
service.  On the contrary, reports of psychiatric 
examinations conducted by the VA in March 1993 and June 1994 
both show that the veteran did not have post-traumatic stress 
disorder.  The March 1993 examination report shows that the 
examiner stated that "a diagnosis of post-traumatic stress 
disorder is not substantiated."  The June 1994 examination 
report stated that there was "No basis for diagnosis of 
post-traumatic stress disorder."  In short, therefore, the 
arguments with regard to "secondary" service connection 
posited by the appellant clearly cannot be used as basis for 
a grant of this claim.  As indicated above, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse is precluded by law. See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); VAOPGCPREC 7-
99; VAOPGCPREC 2-98.

In short, the Board finds that the probative weight of the 
"positive" evidence, which is limited to the unsupported 
assertions submitted by and on behalf of the appellant, is 
overcome by the objective "negative" clinical evidence 
discussed above.  As such, the claim for service connection 
for the cause of the veteran's death must be denied. Gilbert, 
1 Vet. App. at 49.  In summary, the evidence shows that the 
disease which resulted in the veteran's death was not present 
during service or manifested within one year after service.  
There is no competent evidence linking the veteran's death to 
any in-service symptomatology or pathology that can be 
disassociated from alcohol abuse.  The veteran did not have 
post-traumatic stress disorder.  Accordingly, the Board 
concludes that a service-connected disability did not cause 
or contribute substantially or materially to cause the 
veteran's death.

With regard to the issue of entitlement to eligibility to 
Chapter 35 educational benefits, with limitations, the term 
"eligible person" for educational assistance under Chapter 35 
means a child, surviving spouse or spouse of a veteran who 
was discharged under other than dishonorable conditions and 
who: (1) died of a service-connected disability; (2) has a 
total disability permanent in nature resulting from a 
service-connected disability; or (3) died while a disability 
so evaluated was in existence. 38 U.S.C.A. §§ 3500, 3501; 38 
C.F.R. § 21.3021(a)(2).  

As found above, the veteran did not die as the result of a 
service-connected disability.  Further, the veteran did not 
have a permanent and total service-connected disability while 
he was alive, nor did he die while under permanent and total 
disability.  As such, the Board finds that the appellant is 
not eligible for Dependents' Educational Assistance benefits. 
See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 21.3021.




ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to eligibility to Chapter 35 educational benefits 
is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



